Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on November 19, 2021.

Status of Claims

Claims 1-3, 5, 7-9, 11 and 14-20 have been amended.
Claims 1-20 are currently pending and have been examined. 


	
	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 16) recites/describes the following steps:
detecting a user that enters a physical environment, wherein the physical environment comprises a plurality of products of different types, 
responsive to detecting [user] has entered the physical environment, detecting an interest in a first product of the plurality of products, 

These steps, under its broadest reasonable interpretation, describe or set-forth detecting a user’s interest in a product to provide relevant information to the user about the item of interest which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 9 and 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a 

The claim(s) recite the additional elements/limitations of:
" the mobile device” 
 “server”
" computer readable medium” 
“processor" 
“electronic tag”
“unmanned vehicle”
“sensor”
“camera”
“a heat map”
“memory”
“gyroscope”
communications between the mobile device and an electronic tag on the first product (Claims 1, 9 and 16)
“based on the obtained information about the first product, the second product, and the profile, managing interactions associated with the first product” (Claims 1, 9 and 16)

The requirement to execute the claimed steps/functions " the mobile device” and server” and " computer readable medium” and “processor" and “electronic tag” and “unmanned vehicle” and “sensor” and “camera” and “a heat map” and “memory” and “gyroscope” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

communications between the mobile device and an electronic tag on the first product “ and “obtaining information about the first product, a second product, and a profile associated with the user; and based on the obtained information about the first product, the second product, and the profile, managing interactions associated with the first product " simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Obtaining information is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-8, 10-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).


Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions " the mobile device” and server” and " computer readable medium” and “processor" and “electronic tag” and “unmanned vehicle” and “sensor” and “camera” and “a heat map” and “memory” and “gyroscope” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of  “communications between the mobile device and an electronic tag on the first product “ and “obtaining information about the first product, a second product, and a profile associated with the user; and based on the obtained information about the first product, the second product, and the profile, managing interactions associated with the first product” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of  “communications between the mobile device and an electronic tag on the first product “ and “obtaining information about the first product, a second product, and a profile associated with the user; and based on the obtained information about the first product, the second product, and the profile, managing interactions associated with the first product "  simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the collecting information, analyzing it, and displaying certain results [offer] of the collection and analysis to data is well understood, routine, and conventional is supported by the Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), which note the well-understood, routine, conventional nature of collecting information, analyzing it, and displaying certain results of the collection and analysis to data. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.



Dependent claims 2-8, 10-15 and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-15 and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

		

	
	
	
	
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (2017/0011423) in view of O’Shea (2005/0149391).

Claim 1 
Douglas teaches systems and methods are provided for outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment: 
a processor (Douglas [0005]); and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising (Douglas [0005]): 
detecting a mobile device associated with a user that enters a physical environment, wherein the physical environment comprises a plurality of products of different types (Douglas [0028]) See at least “application may be activated immediately upon entering the merchant environment, as may be determined based on communication with beacon 230 or hub 232 positioned near an entry-way of the merchant environment. In some embodiments, hub 232 may detect the presence of a client device 130 within the merchant environment by detecting a communication signal (e.g., cellular or other short-range wireless signal) of the client device and subsequently cause a communication from beacon 230 or hub 232 to be sent to the client device…”

responsive to detecting that the mobile device has entered the physical environment, detecting an interest in a first product of the plurality of products by the user of the mobile device based on communications between the mobile device and an electronic tag on the first product; based on the detection of the interest, obtaining information about the first product, a second product, and a profile associated with the user; (O’Shea [0018][0030]); See at least “RFID smart tags can be associated with a product by being embedded in or attached to product packaging, or incorporated directly into the product, and may convey conventional "bar code" information, as well as other more detailed information.” See also [0030] “As customers are shopping in a retailer establishment, electronic tags associated with "hot-products" are scanned [detecting an interest] to retrieve the product information stored in such electronic tags.
based on the obtained information about the first product, the second product, and the profile, managing interactions associated with the first product (O’Shea [0033][0030] See [0030] “hot-products are products being examined by a customer or products that have been placed in a customer-storage-area. The product information retrieved from the hot-products is then used to determine if there are any cross-marketing promotional incentives associates with the hot products related to the purchase of a second product. Next the customer is automatically notified of such cross-marketing promotional offers and offered an opportunity to accept such offer [managing interactions].”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing interactions of products and mobile devices, as taught by Douglas, the use of direct communication with tags affixed to a product, as taught by O’Shea, to provide an improved method for influencing a shopper at the point of a purchasing decision (O’Shea [0013]).

Claim 2 

wherein the managing interactions associated with the first product comprises: obtaining an indication of an acceptance of an offer for the first product and sending a message to the electronic tag of the first product that indicates the acceptance of the offer for checkout for the user. (O’Shea [0086]). See “When a customer places hot-product 92 and hot-product 93 on scale 82, check-out computer 85 scans the electronic tags 72 associated with hot-products 92 and 93, retrieves product information and/or supplemental-product information for hot-products 92 and 93, determines that a qualifying cross-marketing promotional offer has been accepted and automatically reduces the sales price for hot product 93 by 10%..
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing interactions of products and mobile devices, as taught by Douglas, the use of direct communication with tags affixed to a product, as taught by O’Shea, to provides more flexibility in creating promotional offers (O’Shea [0013]).

Claim 3 
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to display graphics or text directions on the mobile device to a location of the second product from a location of the first product (Douglas [0062]). See at least “in a retail environment, targeted interaction information may correspond to information regarding…or other information to enhance the user's experience including information regarding sale items or other offers [second product information]. Targeted interaction information may also correspond to detailed product information or other information to assist a user, including interactive map information.

Claim 4 
Douglas discloses:
wherein the managing interactions associated with the first product comprises sending a message to an unmanned vehicle to move to a location of the first product or the location of the mobile device (Douglas [0073]). See “Client device 130 may provide an interface enabling user selection for assistance, upon which merchant server 122 may notify [message] an in-store assistant. Examiner interprets the references broad disclosure of in store assistance to cover all forms of in store assistance, including unmanned vehicles.

Claim 5 
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to the mobile device to display compatibility information between a component of the first product and a third product that is indicated as owned by the user based on the profile associated with the user (Douglas [0048][0059]). See at least “in some embodiments, a single sensor may be provided for each of a plurality of distinct regions or areas of the environment for which merchant system 120 may desire to provide targeted information, such as information relevant to the user's determined location (e.g., user ratings, current offers, and the like associated with one or more products within a predetermined range of the user's determined location).  See also [0075] “Merchant server 122 may also suggest one or more other complementary items or alternative items that may have been determined to be relevant to the user based on the user's profile information, including information regarding the current interaction.” See also [0062] “in a retail environment, targeted interaction information may correspond to information regarding a past purchase…”

Claim 6 
Douglas discloses:
wherein the managing interactions associated with the first product comprises sending a message to a customer representative mobile device, wherein the message comprises information associated with a location of the first product or the second product (Douglas [0073]). See at least “the in-store assistant may be provided with a client device, similar to the disclosed embodiments, on which an interactive map identifying the user's location may be displayed. The interface may also provide additional information to the in-store assistant based on the user's request for assistance and the user's profile information to enable the in-store assistant to provide improved service.”

Claim 9
Douglas discloses:
a mobile device (Douglas [Figure 6]); and a server communicatively connected with the mobile device, the server comprising: a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising (Douglas [0005]): 
detecting the mobile device associated with a user that enters a physical environment, wherein the physical environment comprises a plurality of products of different types (Douglas [0028]); See at least, “the application may be activated immediately upon entering the merchant environment, as may be determined based on communication with beacon 230 or hub 232 positioned near an entry-way of the merchant environment. In some embodiments, hub 232 may detect the presence of a client device 130 within the merchant environment by detecting a communication signal (e.g., cellular or other short-range wireless signal) of the client device and subsequently cause a communication from beacon 230 or hub 232 to be sent to the client device.”
Douglas does not explicitly teach interaction with an electronic tag. O’Shea teaches:
responsive to detecting the mobile device, detecting an interest of the user in a first product of the plurality of products based on communications between the mobile device and an electronic tag on the first product; based on the detection of an interest, obtaining information about the first product, a second product, and a profile associated with the user (O’Shea [0018][0030]); See at least “RFID smart tags can be associated with a product by being embedded in or attached to product packaging, or incorporated directly into the product, and may convey conventional "bar code" information, as well as other more detailed information.” See also [0030] “As customers are shopping in a retailer establishment, electronic tags associated with "hot-products" are scanned [detecting an interest] to retrieve the product information stored in such electronic tags.
based on the obtained information about the first product, the second product, and the profile, managing interactions associated with the first product (O’Shea [0033][0030] See [0030] “hot-products are products being examined by a customer or products that have been placed in a customer-storage-area. The product information retrieved from the hot-products is then used to determine if there are any cross-marketing promotional incentives associates with the hot products related to the purchase of a second product. Next the customer is automatically notified of such cross-marketing promotional offers and offered an opportunity to accept such offer [managing interactions].”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing interactions of products and mobile devices, as taught by Douglas, the use of direct communication with tags affixed to a product, as taught by O’Shea, to provide an improved method for influencing a shopper at the point of a purchasing decision (O’Shea [0013]).

Claim 10
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to display compatibility information between a component of the first product and a third product that is indicated as owned by the user based on the profile associated with the user (Douglas [0048][0059]). See at least “in some embodiments, a single sensor may be provided for each of a plurality of distinct regions or areas of the environment for which merchant system 120 may desire to provide targeted information, such as information relevant to the user's determined location (e.g., user ratings, current offers, and the like associated with one or more products within a predetermined range of the user's determined location).  See also [0075] “Merchant server 122 may also suggest one or more other complementary items or alternative items that may have been determined to be relevant to the user based on the user's profile information, including information regarding the current interaction.” See also [0062] “in a retail environment, targeted interaction information may correspond to information regarding a past purchase…”

Claim 11 
Douglas discloses individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment. Douglas does not disclose interaction with an electronic tag; O’Shea teaches:
obtaining an indication of an acceptance of an offer for the first product; and sending a message to the electronic tag of the first product that indicates the acceptance of the offer for checkout for the user (Douglas [0066]). Where the application can provide a time sensitive offer as shown in Fig 6. The user is prompted to select acceptance of this offer. It would be obvious to modify the reference to teach that it applies the offer to the product at checkout because it provides incentive for the user to make the purchases.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing interactions of products and mobile devices, as taught by Douglas, the use of direct communication with tags affixed to a product, as taught by O’Shea, to provides more flexibility in creating promotional offers (O’Shea [0013]).

Claim 12 
Douglas discloses:
wherein the managing interactions associated with the first product comprises sending a message to an unmanned vehicle to move to a location of the first product or the location of the mobile device (Douglas [0073]). See “Client device 130 may provide an interface enabling user selection for assistance, upon which merchant server 122 may notify [message] an in-store assistant. Examiner interprets the references broad disclosure of in store assistance to cover all forms of in store assistance, including unmanned vehicles.

Claim 13 

wherein the managing interactions associated with the first product comprises sending a message to a customer representative mobile device, wherein the message comprises information associated with a location of the first product or the second product (Douglas [0073]). See at least “the in-store assistant may be provided with a client device, similar to the disclosed embodiments, on which an interactive map identifying the user's location may be displayed. The interface may also provide additional information to the in-store assistant based on the user's request for assistance and the user's profile information to enable the in-store assistant to provide improved service.”

Claim 16
Douglas discloses: 
detecting a mobile device associated with a user that enters a physical environment, wherein the physical environment comprises a plurality of products of different types (Douglas [0028]); See at least, “the application may be activated immediately upon entering the merchant environment, as may be determined based on communication with beacon 230 or hub 232 positioned near an entry-way of the merchant environment. In some embodiments, hub 232 may detect the presence of a client device 130 within the merchant environment by detecting a communication signal (e.g., cellular or other short-range wireless signal) of the client device and subsequently cause a communication from beacon 230 or hub 232 to be sent to the client device.”
Douglas teaches targeted interaction information based on detection of a user device in an environment but does not explicitly teach interaction with an electronic tag. O’Shea teaches:
responsive to detecting the mobile device, detecting an interest of the user in a first product of the plurality of products based on communications between the mobile device and an electronic tag on the first product; based on the detection of an interest, obtaining information about the first product, a second product, and a profile associated with the user; (O’Shea [0018][0030]); See at least “RFID smart tags can be associated with a product by being embedded in or attached to product packaging, or incorporated directly into the product, and may convey conventional "bar code" information, as well as other more detailed information.” See also [0030] “As customers are shopping in a retailer establishment, electronic tags associated with "hot-products" are scanned [detecting an interest] to retrieve the product information stored in such electronic tags.
based on the obtained information about the first product, the second product, and the profile, managing interactions associated with the first product  (O’Shea [0033][0030] See [0030] “hot-products are products being examined by a customer or products that have been placed in a customer-storage-area. The product information retrieved from the hot-products is then used to determine if there are any cross-marketing promotional incentives associates with the hot products related to the purchase of a second product. Next the customer is automatically notified of such cross-marketing promotional offers and offered an opportunity to accept such offer [managing interactions].”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing interactions of products and mobile devices, as taught by Douglas, the use of direct communication with tags affixed to a product, as taught by O’Shea, to provide an improved method for influencing a shopper at the point of a purchasing decision (O’Shea [0013]).

Claim 17
Douglas discloses individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment. Douglas does not disclose interaction with an electronic tag; O’Shea teaches:
obtaining an indication of an acceptance of an offer for the first product; and sending a message to the electronic tag of the first product that indicates the acceptance of the offer for checkout for the user. (Douglas [0066]). Where the application can provide a time sensitive offer as shown in Fig 6. The user is prompted to select acceptance of this offer. It would be obvious to modify the reference to teach that it applies the offer to the product at checkout because it provides incentive for the user to make the purchases.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of managing interactions of products and mobile devices, as taught by Douglas, the 

Claim 18 
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to display graphics or text directions to a location of the second product from a location of the first product (Douglas [0062]). See at least “in a retail environment, targeted interaction information may correspond to information regarding…or other information to enhance the user's experience including information regarding sale items or other offers [second product information]. Targeted interaction information may also correspond to detailed product information or other information to assist a user, including interactive map information.

Claim 19 
Douglas discloses:
wherein the managing interactions associated with the first product comprises sending a message to a customer representative mobile device, wherein the message comprises information associated with a location of the first product or the second product (Douglas [0073]). See “Client device 130 may provide an interface enabling user selection for assistance, upon which merchant server 122 may notify [message] an in-store assistant. Examiner interprets the references broad disclosure of in store assistance to cover all forms of in store assistance, including unmanned vehicles.

Claim 20 
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to display compatibility information between a component of the first product and a third product that is indicated as owned by the user based on the profile associated with the user See at least “in some embodiments, a single sensor may be provided for each of a plurality of distinct regions or areas of the environment for which merchant system 120 may desire to provide targeted information, such as information relevant to the user's determined location (e.g., user ratings, current offers, and the like associated with one or more products within a predetermined range of the user's determined location).  See also [0075] “Merchant server 122 may also suggest one or more other complementary items [third product] or alternative items that may have been determined to be relevant to the user based on the user's profile information, including information regarding the current interaction.” See also [0062] “in a retail environment, targeted interaction information may correspond to information regarding a past purchase…” 


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (2017/0011423) and O’Shea (2005/0149391) in view of Siddique (2016/0210602).

Claim 8
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to the mobile device to display associated with a purchase pattern of a plurality of products of a first type in the physical environment (Douglas [0054]). See at least “merchant server 122 may receive updating communications from client device 130 or hubs 232, from which a pattern of user movement throughout the environment may be determined. The user's pattern of movement may form part of the user's profile information, which may be used by merchant server 122 to provide targeted interaction information to user 131 as the user moves throughout the merchant environment.
Douglas nor O’Shea teach a heat map. Siddique teaches using heat maps to analyze user engagement.
display a heat map (Siddique [0388][0389]) See at least “Users' activities while the app is being used or during an event, text chat, group chat, user actions/events (for example, clicking on a play or pause button in a media player app ), users' video chat videos, heat map, where is mouse is during the event are analyzed to come up with analytics.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment, as taught by Douglas and O’Shea, using heat maps to monitor user activity, as taught by Siddique, to enhance the visual information obtained to further engage the user.

Claim 15
Douglas discloses:
wherein the managing interactions associated with the first product comprises providing instructions to display associated with a purchase pattern of a plurality of products of a first type in the physical environment (Douglas [0054]). See at least “merchant server 122 may receive updating communications from client device 130 or hubs 232, from which a pattern of user movement throughout the environment may be determined. The user's pattern of movement may form part of the user's profile information, which may be used by merchant server 122 to provide targeted interaction information to user 131 as the user moves throughout the merchant environment.
Douglas nor O’Shea teach a heat map. Siddique teaches using heat maps to analyze user engagement.	
display a heat map (Siddique [0388][0389]) See at least “Users' activities while the app is being used or during an event, text chat, group chat, user actions/events (for example, clicking on a play or pause button in a media player app ), users' video chat videos, heat map, where is mouse is during the event are analyzed to come up with analytics.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment, as taught by Douglas and O’Shea, using heat maps to monitor user activity, as taught by Siddique, to enhance the visual information obtained to further engage the user.
Claim 7 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (2017/0011423) and O’Shea (2005/0149391) in view of Almedia (2020/0074506).

Claim 7 
Douglas and O’Shea teaches managing interactions of products and mobile devices but does not teach a gyroscope or accelerometer. Almedia teaches:
wherein the electronic tag comprises an accelerometer; and wherein the detecting the interest comprises detecting, by the electronic tag, that the first product has moved (Almedia [0013][0014]). See at least “The one or more sensors can include light sensors, magnetic sensors, accelerometers, and/or gyroscopes.” See also “The insights about the interaction between the customer and the product on display includes an interaction time and/or a speed at which the product on display was moved.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment, as taught by Douglas and O’Shea, the use of accelerometers to detect product movement, to provide greater insight about the interaction between the customer and the product. 

Claim 14
Douglas and O’Shea teaches managing interactions of products and mobile devices but does not teach a gyroscope. Almedia teaches:
wherein the sensor comprises a gyroscope (Almedia [0013][0016]). See at least “The one or more sensors can include light sensors, magnetic sensors, accelerometers, and/or gyroscopes.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of outputting individualized targeted interaction information to a user in an environment based on detection of a device associated with the user within the environment using a plurality of sensors positioned within the environment, as taught by Douglas and O’Shea, the use of gyroscopes to . 

Response to Arguments
Applicant’s amendments to claims 16-20 are acknowledged and the rejection under 35 USC 101 with respect to signals per se has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 


Applicant Argues: None of the independent claims 1, 9 and 16 are directed to organizing human activity, as none of the method steps, nor any of the machine operations are performed by a human or control a human’s performance.

Examiner respectfully disagrees. Not only do the claims presented in this application involve a program code and a processor but as indicated in the specification, paragraph [0039] clearly states that the invention is implemented on a general-purpose computer system. Unique program code is merely instructing the general purpose computer and is not enough to transform the claim into patent eligible subject matter.
The Court was clear in Electric Power Group, LLC v. Alstom, 830 F. 3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) that the important distinction to draw regarding the decision in Enfish and how it relates to any claimed subject matter in question is that the focus of the claims need be on an improvement in computers as tools, not just on abstract ideas that use computers as tools. (See Electric Power Group at 8. "The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”) (emphasis added)
Based on these findings of fact, the claimed subject matter at best is using a general purpose computer as a tool, but fails to provide any improvement to said computer. The Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Applicant's arguments to the contrary are considered to be non-persuasive.
Finally, the Examiner notes that as per Bancorp (Bancorp Services v. Sun Life, 687 F.3d 1266, 103 U.S.P.Q.2d 1425 (Fed. Cir. 2012)), the Court iterated the following:
"At its most basic, however, a "computer" is "an automatic electronic device for performing mathematical or logical operations." 3 Oxford English Dictionary 640    (2d ed. 1989). As the Supreme Court has explained, "[a] digital computer...operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand." Benson, 409 U.S. at 65. Indeed, prior to the information age, a "computer" was not a machine at all; rather, it was a job title: "a person employed to make calculations." Oxford English Dictionary, supra. Those meanings conveniently illustrate the interchangeability of certain mental processes and basic digital computation, and help explain why the use of a computer in an otherwise patent-ineligible process for no more than its most basis function -making calculations or computations - fails to circumvent the prohibition against patenting abstract ideas and mental processes. As we have explained, "[s]imply adding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible." Dealertrack, Inc. v Huber, 674 F.3d 1315 (Fed. Cir. 2012). To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not. See SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010)("In order for the additional of a machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.").
The Examiner notes that the claimed subject matter could clearly be performed by a human user via a manual and/or mental process, or with pen and paper, and performing said operations on a general-purpose computer at best ties the abstract idea(s) to an online environment. And while implementing the See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed Cir. 2012)    ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter."). And as in FairWarning (FairWarning IP, LLC v.Iatric Systems, _F.3d_, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016)), the Court was clear in FairWarning that "[...] As we have explained, "the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter." Bancorp Servs., 687 F.3d. at 1278."
Based on these findings of fact, the examiner considers applicant's argument to be non-persuasive.


Applicant Argues:  Applicant respectfully submits that there are no court decisions in which the entirety (excluding their respective preambles) of independent claims 1, 11 and 23 are identified as an abstract idea. Thus, Applicant respectfully submits that the Office has failed to establish a prima facie case that the claims are directed to an abstract idea under step 1 of the Mayo Test, and Applicant respectfully requests that the Office clarify or withdraw the rejections for patent ineligible subject matter.
	
Examiner respectfully disagrees. Without reference to the currently pending claims, even if a claim were found to contain novel elements, such a conclusion would not automatically transform the claim into patentable subject matter.  Just as it is possible for an abstract idea or other judicial exception to be novel while still remaining a judicial exception, determination of novelty under 35 U.S.C. 102 and 103 are a separate inquiry than determinations of patent subject matter eligibility under 35 U.S.C. 101

Applicant Argues: The elements of the independent claims provide technical features for determining an interest in a product through communications between a user's mobile device and an electronic tag on a product.
Examiner respectfully disagrees. The claims are directed to detecting an interest based on communications between the mobile device and an electronic tag on the first product. Using broadest reasonable interpretation, this communication could be established using a mobile device scanner that is engaged to communicate with the product tag. This involves the human activity of engaging the device and using generic, well known functions of a general purpose computer.

Applicant Argues: For instance, it is not a well-understood, routine and conventional process to detect an interest of the user in a first product of the plurality of products by the user of the mobile device based on communications between the mobile device and an electronic tag on the first product responsive to detecting that the mobile device has entered the physical environment. The unconventional activities and specific requirements of claim 1 confine the claim to a useful application of discovering user interactions with products and managing such interactions.
Examiner respectfully disagrees. As stated above, using broadest reasonable interpretation, this communication could be established using a mobile device scanner that is engaged to communicate with the product tag. This involves the human activity of engaging the device and using generic, well known functions of a general purpose computer.  



Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for amended teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681